414 F.2d 351
Batris W. PEROVICH, dba B. W. Perovich Construction Company, Appellant,v.PIPE LININGS, INC., et al., Appellees.
No. 22205.
United States Court of Appeals Ninth Circuit.
Sept. 3, 1969.

Aaron M. Peck (argued), McKenna & Fitting, Les J. Weinstein, Los Angeles, Cal., for appellant.
Robert E. Cooper (argued), of Gibson, Dunn & Crutcher, John J. Hanson, Douglas M. Hindley, Los Angeles, Cal., for appellees.
Before CHAMBERS and DUNIWAY, Circuit Judges, and SMITH, District judge.1
PER CURIAM:


1
The District Court has a broad discretion to dismiss a case for failure to comply with its orders.  We find no abuse of discretion here and the dismissal is affirmed.



1
 Honorable Russell E. Smith, United States District Judge, Missoula, Montana, sitting by designation